Exhibit 10.62

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Amendment No. 2 (the “Amendment”) to the Employment Agreement dated
February 18, 2004 (as amended, “Employment Agreement”), by and between Jazz
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Bruce C.
Cozadd (the “Executive”) is made and entered into on August 24, 2007.

RECITALS

A. The Company retains the services of the Executive pursuant to the Employment
Agreement.

C. The parties now wish to amend the Employment Agreement with regard to the
amount of time the Executive will devote to the Company.

AGREEMENT

1. Section 3.5 of the Employment Agreement is deleted in its entirety and
replaced with the following:

3.5. Commitment. During the Executive’s employment by the Company, the Executive
shall devote between 75% and 100% of Executive’s business energies, interest,
abilities and productive time to the proper and efficient performance of
Executive’s duties under this Agreement, the exact percentage within such range
as agreed orally or by e-mail or other writing from time to time by the
Executive and the Company’s Board of Directors; provided, however, the Executive
may engage in other outside business activity listed on Exhibit B hereto. If the
Executive wishes to engage in any other outside work, the Executive agrees to
notify and consult with the Board of Directors and shall not engage in any such
other outside work without the prior approval of the Board of Directors. The
Executive and the Board of Directors have agreed that effective September 1,
2007, Executive shall devote 90% of Executive’s business energies, interest,
abilities and productive time to the proper and efficient performance of
Executive’s duties under this Agreement.

2. Except as set forth above, the Employment Agreement remains in effect in its
form prior to the date hereof.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment to be effective on
September 1, 2007.

 

JAZZ PHARMACEUTICALS, INC.

/s/

  Carol A. Gamble By:   Carol A. Gamble Its:   Senior Vice President and General
Counsel EXECUTIVE: /s/   Bruce C. Cozadd   Bruce C. Cozadd

 